Case 1:19-cv-00690-RJD-SJB Document 8 Filed 03/25/19 Page 1 of 6 PageID #: 59



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X

Derrick U Dennis

                         Plaintiff,

                                                                            SCHEDULING ORDER:

             -against-                                                       19-CV-00690-RJD-SJB

Snapfish, LLC.

                         Defendant.

------------------------------------------------------------------------X
BULSARA, United States Magistrate Judge:
The parties shall file all future submissions electronically and will ONLY receive correspondence from the
Court electronically. It is the responsibility of the parties to confirm that their contact information and e-
mail addresses are correct at the time of filing the complaint or answer, as well as regularly monitor the
status of their cases in order to avoid missing court appearances or deadlines set by the Court.

        An initial conference will be held in this case at 10:00 A.M. on 5/6/2019 before

United States Magistrate Judge Sanket J. Bulsara, at 225 Cadman Plaza East, Brooklyn,

New York. Parties should proceed directly to Hearing Room 324N, in the North Wing,

upon arrival. Counsel for all parties must be present.

        Plaintiff’s counsel is requested to confirm with defendant’s counsel

that all necessary participants are aware of this conference. In the event an

answer or notice of appearance by defendant’s counsel has not yet been filed at the time

this Order is received, plaintiff’s counsel is to notify counsel for the defendant of this

conference. Requests for adjournments will not be considered unless made

in accordance with Chambers Individual Practices.
Case 1:19-cv-00690-RJD-SJB Document 8 Filed 03/25/19 Page 2 of 6 PageID #: 60



                              Rules Governing Discovery

1.     Prior to the conference, the parties are to comply with the

requirements of Fed. R. Civ. P. 26(f). The Court expects the parties to begin the

discovery process before the initial conference. For example, Rule 26(a)(1)(C) requires

parties to make initial disclosures at or within 14 days after the parties’ Rule 26(f)

conference. And a Rule 26(f) conference must be held at least 21 days before the initial

conference or before the Court’s Rule 16(b) order is due. In addition to the matters

specified in Fed. R. Civ. P. 16(b) and 26(f), counsel shall also discuss (1) the scope of any

anticipated electronic discovery, the preservation of electronically stored data, and the

cost of locating, maintaining and producing that data, and (2) whether any party will

rely upon expert testimony, and if so, whether counsel are able to reach an agreement

on how material exchanged between counsel and any expert witness will be treated, and

in particular whether draft expert reports and written and electronic communications

between expert witnesses and counsel will be retained.

       Separately, parties may serve document requests prior to the Rule 26(f)

conference, and the requests are deemed served on the date of the conference. See Rule

26(d)(2) and 34(b)(2)(A).

2.     The parties are directed to prepare a proposed discovery plan. To

assist in this process, the Court has included in this Order a “Discovery Plan Worksheet”

that must be completed and submitted to the Court via ECF, at least two days prior to

the conference. The Worksheet sets forth a date for completion of all discovery. The

parties are directed to establish reasonable interim discovery deadlines to meet the

needs of their case.
Case 1:19-cv-00690-RJD-SJB Document 8 Filed 03/25/19 Page 3 of 6 PageID #: 61



         Phase I Discovery consists of the information that parties believe needs to be

exchanged before a reasoned settlement discussion can take place. In some cases this

may consist of nothing more than initial disclosures; in other cases, more extensive

exchanges of information may be required. This phase of discovery should be carefully

tailored to avoid expense and delay and with the recognition that parties may have to

consider resolution with incomplete information. This phase of discovery will

presumptively require no more than 60 days.

         Phase II Discovery represents the balance of discovery required to prepare for

trial.

         At the conference, the Court will consider the parties’ suggested deadlines and,

upon consideration of the rules and practices of the assigned District Judge, enter an

appropriate scheduling order. The parties should discuss their discovery needs

thoroughly in advance of the conference so that the Court can order a realistic schedule.

Should the parties believe the case requires a non-phased discovery approach, the

parties shall submit a full report as required under Rule 26 and a proposed schedule for

the Court’s consideration. Once a scheduling order has been entered with the parties’

input, discovery deadlines will be enforced and amendments to the schedule will be

considered only for good cause.

3.       Cooperation During Discovery. As required by Local Civil Rule 26.4, the

parties and counsel are expected to work cooperatively during all aspects of discovery

including in matters relating to scheduling and timing of various discovery procedures.

Discovery requests shall be read reasonably in the recognition that the attorney serving

them generally does not have the information being sought and the attorney receiving

them generally does have such information or can obtain it from the client.
Case 1:19-cv-00690-RJD-SJB Document 8 Filed 03/25/19 Page 4 of 6 PageID #: 62



4.    Finally, the parties should also review the attached information sheet regarding

the Court’s Alternative Dispute Resolution Program.


SO ORDERED.
                                             /s/ Sanket J. Bulsara March 25, 2019
                                               SANKET J. BULSARA
                                               United States Magistrate Judge

March 25, 2019
Brooklyn, New York
Case 1:19-cv-00690-RJD-SJB Document 8 Filed 03/25/19 Page 5 of 6 PageID #: 63


                       DISCOVERY PLAN WORKSHEET

                              Phase I (Pre-Settlement Discovery)


Deadline for completion of Rule 26(a) initial disclosures and any
HIPAA-complaint records authorizations:

Completion date for Phase I Discovery as agreed upon by the parties:
(Reciprocal and agreed upon document production and other discovery
necessary for a reasoned consideration of settlement. Presumptively 60
days after Initial Conference.)

Date for initial settlement conference:
(Parties should propose a date approximately 10-15 days after the
completion of Phase I Discovery, subject to the Court’s availability)

                              Phase II (Discovery and Motion Practice)


Motion to join new parties or amend the pleadings:
(Presumptively 15 days post initial settlement conference)

First requests for production of documents and for interrogatories due
by:
(Presumptively 15 days post joining/amending)

All fact discovery completed by:
(Presumptively 3.5 months post first requests for
documents/interrogatories)

Exchange of expert reports completed by:
(Presumptively 30 days post fact discovery)

Expert depositions completed by:
(Presumptively 30 days post expert reports)

COMPLETION OF ALL DISCOVERY BY:
(Presumptively 9 months after Initial Conference)

Final date to take first step in dispositive motion practice:
(Parties are directed to consult the District Judge’s Individual Rules
regarding such motion practice. Presumptively 30 days post completion of
all discovery)

Do the parties wish to be referred to the EDNY’s mediation program
pursuant to Local Rule 83.8?
            Case 1:19-cv-00690-RJD-SJB Document 8 Filed 03/25/19 Robyn
                                                                 Page 6Weinstein, ADR Administrator
                                                                        of 6 PageID   #: 64
                                                                                      t. 718.613.2578

Eastern District of New York                                                          c. 917.796.6244
                                                                                      Robyn_Weinstein@nyed.uscourts.gov

Alternative Dispute Resolution Program                                                Rita Credle, Arbitration Clerk
                                                                                      t. 718.613.2325
                                                                                      Rita.Credle@nyed.uscourts.gov




ADR at the EDNY                                                    Representation in Mediation 
The  Eastern  District  ADR  office  offers  court  annexed        The EDNY has a long standing tradition of providing pro 
mediation and arbitration services to litigants.  ADR services     bono legal assistance to pro se litigants.  The EDNY ADR 
are administered by Robyn Weinstein, the ADR Administrator         Program administers a representation in mediation 
here at the Eastern District.                                      program which provides pro se litigants with claims of 
                                                                   employment discrimination an opportunity to obtain 
Mediation                                                          counsel for the limited purpose of mediation.  In these 
                                                                   cases, EDNY mediators who mediate these claims serve pro 
Established in 1992, the mediation program at the Eastern 
                                                                   bono. 
District of New York consists of a panel of more than two 
hundred and fifty mediators with varying specialties and 
areas of expertise.  Cases are referred to mediation by            Arbitration 
judges or by party request at any time before the                  The EDNY arbitration program was established in 1986 and 
disposition of the case.                                           is one of ten districts with a mandatory Court‐Annexed 
Mediation is a confidential process in which parties and           Arbitration program.   
counsel meet with a neutral third party who is trained in          At the EDNY a case is automatically referred to arbitration 
settling disputes.  Mediation provides an opportunity to           where money damages do not exceed $150,000.  There is 
explore a wide range of potential solutions and to address         an exception to the mandatory referral for cases involving 
interests that may be outside the scope of the stated              social security, tax matters, prisoners’ civil rights and any 
controversy or which could not be addressed by judicial            action based on an alleged violation of a right secured by 
action. If a settlement is not reached during the mediation        the Constitution of the United States or if jurisdiction is 
session, parties may proceed to trial with all appellate rights    based in whole or in part on Title 28, U.S.C. § 1343. 
preserved.   
                                                                   Arbitration is a process where a neutral third‐party 
Mediators obtained through the court annexed mediation             arbitrator will adjudicate the dispute in an expedited 
program offer their services at a reduced rate of $600.00          manner.  Arbitrations are heard by one qualified arbitrator, 
for the first four hours, and $250.00 per hour for each hour       unless one or more parties request a panel of three.  The 
thereafter.  Mediators do not charge for any time spent in         arbitration hearings usually take place within six months of 
preparation of the mediation session.                              the filing of the answer, and the Federal Rules of Evidence 
Court annexed mediation at the EDNY is governed by Local           serve as guidelines but are not rigidly enforced. At the 
Civil Rule 83.8.                                                   conclusion of the arbitration hearing the arbitrator will issue 
                                                                   an award in favor one party, which will be binding, unless 
Hurricane Sandy Mediation Panel                                    one of the parties requests a trial de novo.  

The Court also established a Hurricane Sandy Mediation             Court Annexed Arbitration at the EDNY is governed by Local 
program, as a means to resolve the litigation surrounding          Civil rule 83.7 
insurance claims filed by those affected by the super storm.   
                                                                   For  more  information  about  the  EDNY  ADR  Program  visit 
The EDNY maintains a list of neutrals who are trained and          https://www.nyed.uscourts.gov/alternative‐dispute‐
qualified to assist parties in resolving matters related to        resolution 
damage caused by Hurricane Sandy.   
